Citation Nr: 1003324	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for sciatica of the 
right lower extremity, to include as secondary to the low 
back disorder.

3.  Entitlement to service connection for sciatica of the 
left lower extremity, to include as secondary to the low back 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  June 1981 to June 
1984.  The Veteran also had a period of Reserve and National 
Guard service.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  In order to afford the Veteran the 
broadest scope of review, the claims on appeal have been 
recharacterized as they appear on the cover page of the 
instant decision.

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.

The claim of entitlement to service connection for sinusitis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A low back disorder was not incurred during the Veteran's 
period of active military service nor did degenerative disc 
disease (DDD) manifest in the year following separation from 
said service.  A low back injury was not shown during a 
period of active or inactive duty training. 

3.  Sciatica of the right lower extremity is not proximately 
due to or the result of a service connected disability nor 
was it incurred during the Veteran's period of active service 
or as a result of an injury sustained during a period of 
active or inactive duty training.

4.  Sciatica of the left lower extremity is not proximately 
due to or the result of a service connected disability nor 
was it incurred during the Veteran's period of active service 
or as a result of an injury sustained during a period of 
active or inactive duty training.

5.  Bilateral hearing loss for VA compensation purposes was 
not shown during the Veteran's military service.  The 
competent medical evidence of record does not contain a 
current diagnosis of bilateral hearing loss pursuant to 
38 C.F.R. § 3.385.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back disorder are not met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for sciatica of the right lower extremity are not met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for the establishment of service connection 
for sciatica of the left lower extremity are not met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in April 2007 and August 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.     
Notice pursuant to the Dingess decision was included in these 
letters.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service private medical records, and the transcript from the 
October 2009 Board hearing.  The Veteran has not identified 
any other evidence which has not been obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and  arthritis and/or 
sensorineural  hearing loss becomes manifest to a degree of 
at least 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Id; Allen v. Brown, 7 Vet. App. 
439 (1995).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2)); see also 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24);
38 C.F.R. § 3.6(a), (d).  Thus, the definitional statute, 38 
U.S.C.A. § 101(24), makes a clear distinction between those 
who have served on active duty and those who have served on 
active duty for training.  The United States Court of Appeals 
for Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation. 

Accordingly, certain presumptions, such as the presumption 
relating to certain diseases and disabilities (38 U.S.C.A. § 
1101, 1112; 38 C.F.R. § 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  
See Paulson v. Brown, 7 Vet. App. 466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that she was disabled from a disease or 
injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 
11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried her initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. - C.  Back Disorder, Bilateral Lower Extremity Sciatica

The Veteran contends that he is entitled to service 
connection for a back disorder.  Specifically, he asserts 
that his current herniated discs and DDD of the lumbar spine 
is the result of lifting a 15 gallon pot of water while 
performing his duties as a cook in service.  BVA Transcript 
at 6.  Additionally, he asserts that he further injured his 
back while running during his National Guard service.  BVA 
Transcript at 10.  Finally, he contends that he suffers from 
sciatica of the bilateral lower extremities as a result of 
his "service-connected back injury."  See VA Form 9 dated 
in July 2008.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claims must be denied.  In this 
regard, service treatment records from the Veteran's active 
duty service between 1981 and 1984 were devoid of complaints 
or treatment for a back injury.  

Though the Veteran maintains he sought treatment in 1983 or 
1984, i.e. icing down of his back, the records are devoid of 
such.  BVA Transcript at 7.  The Veteran testified before the 
Board in October 2009 that he did not receive treatment for 
the alleged second incident.  BVA Transcript at 10.   In May 
1984, the Veteran declined a separation examination.  The 
provider reviewed the service treatment records and also 
determined that an examination was not necessary.  

Records from the Reserve and National Guard service show the 
Veteran first complained of back pain on an April 2002 
periodic report of medical history.  The examiner indicated 
there were no current defects.  The corresponding physical 
examination was also negative for a back or neurological 
disorder.  

Private medical records are also contained within the Reserve 
and National Guard treatment records.  An entry dated in 
August 2003 shows the Veteran indicated that he was diagnosed 
with bulging discs in 1997, which were treated with a weight 
loss program and physical therapy.  The Veteran also endorsed 
leg pain.  There was no indication that the Veteran injured 
himself in either active or Reserve military service.  A 
magnetic resonance imaging (MRI) study dated in August 2003 
revealed disc degenerative at L3-5 and L5-S1, which is 
clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.  Private medical 
records dated in November 2003 reveal the Veteran was in a 
motor vehicle accident, which made his back symptoms worse.  
He also complained of leg pain   
 
Physical profiles contained within the Reserve records dated 
in December 2003 and April 2004 show the Veteran was 
restricted from field duty and lifting for lumbar disc 
disease.  The December 2003 report indicates the Veteran was 
not allowed to attend annual training or any active duty for 
training.  He was limited to inactive duty training.  The 
April 2004 report reveals the Veteran was to provide 
documentation of the lumbar disc disease from his civilian 
treatment provider, clearly suggesting there was no evidence 
of such in the Reserve records.  

Records from Dr. SG and Camden-Clark Memorial Hospital 
continue to document treatment for DDD of L4-5 and L5-S1.  X-
rays and MRI reports also support the current diagnosis.  
There is no indication in these records that the Veteran 
injured his back during any portion of his military service.  
An August 2003 entry from Dr. SG shows the Veteran had 
hypalgesia in the L5-S1 distribution and mild hypesthesia.  
Radicular leg pain was documented in November 2003 and 
September 2004.  Records from Camden-Clark Memorial Hospital 
also show right lower extremity radiculopathy in May 2007.

Looking at documented diagnoses in the claims file, there is 
a 19-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1984 and the earliest 
objective medical evidence of DDD in August 2003.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board may consider the absence of evidence when 
engaging in a fact-finding role.  See Jordan v. Principi, 17 
Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that the absence of evidence may be considered as one 
factor in rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that a low back disorder was the 
result of active military service 19 years earlier.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

As the Veteran's low back disorder was not shown during 
active service or for years thereafter, service connection 
can only be granted if there is some competent evidence 
linking the current disability to service.  Here, there is no 
such competent evidence that establishes a relationship to an 
incident of service.  38 C.F.R. § 3.303.  Similarly, there is 
no evidence that establishes an injury or disease during a 
period of active duty training or an injury during a period 
inactive duty training.  38 U.S.C.A. § 101.

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a low back disorder in service or until many years 
thereafter.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed low back disorder may 
be associated with his period of active or Reserve military 
service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Appellants of Am. V. Sec'y of 
Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran maintains that he has 
had low back problems since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account in light of the evidence that a low back disorder was 
not objectively demonstrated until 19 years after the 
Veteran's separation from active service, and has not been 
shown to be related thereto.  Moreover, there has been no 
showing that he re-injured his low back during his Reserve 
service.

Though the Veteran contends his low back disorder is related 
to his military service, there is simply no medical evidence 
on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion as only those medically trained are competent 
to diagnose a condition and identify likely etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As service connection for a low back disorder has been denied 
in the instant decision, service connection for sciatica of 
the lower extremities on a secondary causation basis is also 
denied.  38 C.F.R. § 3.310.  The Veteran does not contend 
that sciatica of the bilateral lower extremities is related 
to an incident of service other than the alleged back injury.  
Service connection is also denied on a direct causation basis 
as there is no evidence that sciatica was incurred during the 
Veteran's active or Reserve military service.  38 C.F.R. 
§ 3.303.

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claims and the 
appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

D.  Bilateral Hearing Loss

The Veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he contends that he incurred this condition as a result of 
exposure to artillery fire while performing duties as a cook 
during his period of active service.  BVA Transcript at 26.  
He additionally asserts he was exposed to noise from 
aircraft, mainly helicopters, while working as a production 
controller in an aircraft hanger.  BVA Transcript at 27. 

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Veteran's claim must be denied.  In this 
regard, service treatment records from the Veteran's active 
duty service contain an October 1980 enlistment audiogram 
showing pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
5
0
LEFT
25
5
5
0
0

The Veteran declined a separation examination in May 1984.  
An April 1988 
audiogram showed pure tone thresholds, in decibels, as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
5
5
LEFT
10
10
10
5
10

A March 1992 periodic medical examination contained pure tone 
thresholds, in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
0
0
LEFT
15
10
15
5
5

In an April 1997 hearing evaluation, the Veteran denied any 
trouble with his hearing.  This entry shows he was a 
production controller.  The Veteran indicated that he was 
exposed to loud noises while performing his wood working 
hobby.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
5
LEFT
10
15
20
10
10
 
Based on the evidence delineated above, a hearing loss 
disability was not shown in either ear during service.  
38 C.F.R. § 3.385.  Post-service, the Veteran has not sought 
treatment for hearing loss.  Private medical records are 
similarly devoid of diagnoses of bilateral hearing loss.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for 
bilateral hearing loss.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
hearing loss in service.  Moreover, other than the Veteran's 
statements, there is no evidence that he currently has 
hearing loss that may be associated with his period of 
military service.  38 C.F.R. § 3.159(c)(4)(i); Duenas,  18 
Vet. App. at 517.   

The Board is cognizant that the Veteran maintains that he has 
had ear problems since service, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno, supra.   
However, the Board can not give great weight and credibility 
to the Veteran's account in light of the lack of evidence of: 
excessive noise exposure in service (majority of time spent 
as a cook); hearing loss in service; post-service treatment; 
or any current diagnosis of bilateral hearing loss.   See 
Rucker, 10 Vet. App. at 74.  

Though the Veteran contends he has bilateral hearing loss 
that is related to his active and Reserve military service, 
there is simply no medical evidence on file supporting the 
Veteran's assertion, and his statements do not constitute 
competent evidence of a  medical diagnosis or nexus opinion.  
See Espiritu,  2 Vet. App. at 494-95.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for sciatica of the right 
lower extremity, to include as secondary to the low back 
disorder, is denied.

Entitlement to service connection for sciatica of the left 
lower extremity, to include as secondary to the low back 
disorder, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.
REMAND

The Veteran additionally contends that he is entitled to 
service connection for sinusitis.  Specifically, he asserts 
that he was treated for sinus pressure in service, which 
caused disorientation.  BVA Transcript at 21-22.   

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

In this case, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration of the claim.  38 C.F.R. § 3.159(c)(4).  
Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 
38 C.F.R. § 3.159(c).  The Court cautioned in McClendon that 
an "absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

Service treatment records from the Veteran's active duty 
service between 1981 and 1984 contain complaints of head 
congestion in February 1982.  The Veteran was diagnosed with 
congested sinuses.  He was treated with Actifed.  Four days 
later he was diagnosed with a viral syndrome and prescribed 
Sudafed.  Treatment from the Veteran's Reserve service dated 
in March 1992 show the Veteran complained of frequent 
headaches.  The provider noted the Veteran had frequent sinus 
congestion.  An April 2002 medical examination also noted 
complaints of sinusitis, though the provider found no current 
defects.  During the Veteran's October 2009 Board hearing, 
the Veteran testified that he continues to suffer from 
sinusitis, which he treats with over the counter medication.  
BVA Transcript at 25.

In light of the documented complaints of sinus problems in 
service and the testimony regarding continued sinus 
complaints, a Remand for VA examination is necessary.  
38 U.S.C.A. § 5103A; McClendon, supra.  The record does not 
contain sufficient information to address whether the Veteran 
currently has sinusitis and whether it is etiologically 
related to an incident of the Veteran's service.  38 U.S.C.A. 
§ 5103A; McClendon, supra.

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999).  The question of 
etiology of the claimed sinusitis must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Upon Remand, the RO should ensure that all due process 
requirements are met, and should give the Veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with an additional opportunity to 
present evidence in support of his claim 
for sinusitis.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Once the development above has been 
completed, the Veteran should be afforded 
an appropriate VA examination.  The 
claims folder should be provided to and 
reviewed by each examiner in conjunction 
with the examination.  The examiner 
should review the relevant evidence in 
the claims file in conjunction with the 
examination, to include the active and 
Reserve service records.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  The examiner should 
offer an opinion as to whether the 
Veteran has a currently diagnosed sinus 
condition and if so, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the diagnosed sinus disability is 
related to the Veteran's period of 
military service on any basis.  The 
examiner must make specific reference to 
the active and Reserve treatment records 
highlighted in the body of this Remand.  
The examiner must provide complete 
rationale for all conclusions reached.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 
4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


